
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 996
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 49, United States Code, to
		  expand passenger facility fee eligibility for certain noise compatibility
		  projects.
	
	
		1.Expanded passenger facility fee eligibility
			 for noise compatibility projectsSection 40117(b) of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(7)Noise mitigation for certain
				schools
					(A)In generalIn addition to the uses specified in
				paragraphs (1), (4), and (6), the Secretary may authorize a passenger facility
				fee imposed under paragraph (1) or (4) at a large hub airport that is the
				subject of an amended judgment and final order in condemnation filed on January
				7, 1980, by the Superior Court of the State of California for the county of Los
				Angeles, to be used for a project to carry out noise mitigation for a building,
				or for the replacement of a relocatable building with a permanent building, in
				the noise impacted area surrounding the airport at which such building is used
				primarily for educational purposes, notwithstanding the air easement granted or
				any terms to the contrary in such judgment and final order, if—
						(i)the Secretary determines that the building
				is adversely affected by airport noise;
						(ii)the building is owned or chartered by the
				school district that was the plaintiff in case number 986,442 or 986,446, which
				was resolved by such judgment and final order;
						(iii)the project is for a school identified in 1
				of the settlement agreements effective February 16, 2005, between the airport
				and each of the school districts;
						(iv)in the case of a project to replace a
				relocatable building with a permanent building, the eligible project costs are
				limited to the actual structural construction costs necessary to mitigate
				aircraft noise in instructional classrooms to an interior noise level meeting
				current standards of the Federal Aviation Administration; and
						(v)the project otherwise meets the
				requirements of this section for authorization of a passenger facility
				fee.
						(B)Eligible project costsIn subparagraph (A)(iv), the term
				eligible project costs means the difference between the cost of
				standard school construction and the cost of construction necessary to mitigate
				classroom noise to the standards of the Federal Aviation
				Administration.
					.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
